Citation Nr: 0930299	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-01 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cognitive deficits.

2.  Entitlement to nonservice-connected pension benefits.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for recurrent syncope, claimed as seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The Veteran served on active duty from March 18, 1975, to 
April 3, 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran did not experience cognitive deficits during 
service nor has he developed any such deficits as a result of 
his active duty service.

3.  The Veteran served seventeen days on active duty during a 
period of war.

4.  The Veteran was not discharged from service as a result 
of a disability adjudged to be service-connected.

5.  The RO denied entitlement to service connection for 
recurrent syncope in an August 1975 rating decision.  The 
Veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.

6.  Evidence obtained since the time of the August 1975 
rating decision denying service connection for recurrent 
syncope is new but does not relate to an unestablished fact 
necessary to substantiate the claim nor does it raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  Cognitive deficits were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Criteria for entitlement to nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. § 3.3 (2008).

3.  Evidence obtained since the RO denied entitlement to 
service connection for recurrent syncope is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

4.  The August 1975 rating decision denying service 
connection for recurrent syncope is final and the claim is 
not reopened.  38 U.S.C.A. §§ 1110, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

The Board first points out that the provisions of the VCAA 
are not applicable to claims that turn on a matter of law and 
not on the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
found in Manning that the VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  Also see Smith v. Gober, 
14  Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Consequently, because the Veteran's claim of 
entitlement to nonservice-connected pension benefits is 
resolved as a matter of law, as will be discussed in detail 
below, the Board is not required to address the RO's efforts 
to comply with the VCAA with respect to that issue.

With respect to the Veteran's claims of entitlement to 
service connection, he was notified of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him, in two letters 
provided in May 2003.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the Veteran is not 
prejudiced as his claims for entitlement to service 
connection are here denied and the downstream elements of 
rating and effective dates are not reached.  Additionally, 
the Board finds that the May 2003 letter that advised the 
Veteran of the meaning of new and material evidence in the 
context of what was needed to reopen the previously denied 
claim of entitlement to service connection for recurrent 
synecope (seizures) did not set out the reason for the claim 
being denied in 1975 as is now required in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Veteran, however, is not 
prejudiced by the Board moving forward with a decision at 
this time as he was specifically advised in the September 
2004 Statement of the Case that evidence was necessary to 
link the current seizure disorder to service.  Because a 
reasonable person would be expected to know what evidence was 
needed following the advice provided in the Statement of the 
Case and the Veteran's representative, who is a national 
veterans service organization, submitted a brief in July 2007 
reflecting its knowledge of the evidence necessary to 
substantiate the claim, there can be no prejudice to the 
Veteran.  Accordingly, the Board finds that VA met its duty 
to notify the Veteran of his rights and responsibilities 
under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and by affording him the opportunity to give testimony 
before an RO hearing officer and/or the Board even though he 
declined to do so.  The Veteran was scheduled for a hearing 
before the Board in June 2007, but the notice was returned 
as undeliverable and the Veteran has yet to contact VA to 
advise of his whereabouts and/or desire for a hearing to be 
rescheduled.  The record reflects a history of incarceration 
as well as homelessness and the Veteran's representative has 
provided no guidance on the whereabouts of this Veteran.  
The Board notes that, "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him.  
It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address before finding 
abandonment of a previously adjudicated benefit."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993) (emphasis in original).

Although the Veteran's representative stated in its July 2007 
brief that service personnel records should be obtained in 
order to review the Veteran's level of cognitive functioning, 
the Board finds that a remand to obtain such records is 
neither required nor prudent.  The service treatment records 
covering the seventeen days during which the Veteran served 
clearly reflect the actions that transpired during that brief 
period and there is no suggestion whatsoever of the Veteran's 
cognitive abilities being compromised.  As such, to remand at 
this juncture would place unnecessary burdens on the system 
as well as unnecessarily delay an answer to this Veteran.  

The Board also notes that there is a notation regarding the 
Veteran trying to sort out Social Security Administration 
(SSA) benefits in February 2003 when he was admitted to a VA 
hospital because of threats of suicide.  Although it is 
generally incumbent upon VA to obtain Federal records, the 
Board here finds that a remand is not necessary as there is 
no evidence of records from the SSA having a bearing on the 
events that occurred during a seventeen day period of active 
duty in 1975.  Because VA is only required to obtain 
pertinent records, the Board finds that it would be 
inappropriate to delay this claim to obtain records from 
decades after the events in question.  As such, it appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the Veteran and that no further action is necessary to meet 
the requirements of the VCAA.

The Veteran asserts that he developed cognitive deficits 
during his brief period of service as a result of head 
injuries he sustained while having seizures.  He does not 
provide any detailed information regarding his level of 
functioning upon entering or leaving service nor does he 
provide any information to suggest that he was treated for 
head injuries.  The Veteran also seeks nonservice-connected 
pension benefits because he avers that his discharge should 
have been a medical discharge as opposed to an honorable 
discharge, thus qualifying him for basic entitlement under 
38 C.F.R. § 3.3(a)(2)(iii).  With the Veteran's February 2003 
application, he requests that his previously denied claim of 
entitlement to service connection for seizures be reopened.

The Veteran participated in an enlistment examination on 
February 20, 1975, and did not report a history of seizures 
or black-outs.  He entered the Army in Michigan on March 18, 
1975, and began basic training in South Carolina shortly 
thereafter.  On March 26, 1975, he was referred for 
evaluation as he had experienced three black-outs over the 
previous twenty-four hours and he advised medical personnel 
that he had experienced these episodes prior to service.  On 
March 27, 1975, the Veteran underwent a medical board 
evaluation (MEB) and was determined to have recurrent 
syncope, probably secondary to hyperventilation.  The 
condition was determined to have existed prior to service 
without any in-service aggravation and discharge was 
recommended as the Veteran was unfit for service.  He was 
hospitalized at Fort Jackson's Moncrief Hospital until his 
discharge on April 3, 1975, and there is no evidence of a 
head injury being sustained while on active duty.

On May 6, 1975, the Veteran submitted a VA compensation claim 
for a black-out condition on the theory of aggravation.  The 
claim was denied in an August 1975 rating decision and the 
Veteran was provided with notice of his appellate rights.  He 
did not appeal the denial of benefits and that decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
The Veteran did not seek any VA compensation or pension 
assistance again until he submitted an application in 
February 2003.

VA treatment records show that the Veteran was referred for 
inpatient treatment in February 2003 when he threatened 
suicide while obtaining treatment at a VA outpatient clinic.  
His lengthy history of alcohol and drug abuse, incarceration 
and homelessness were noted and the Veteran was treated for 
an adjustment disorder with depression.  He related to a case 
worker having a history of a seizure disorder after falling 
during service as well as having post-service head injuries.  
The Veteran was ultimately determined to have a bipolar 
disorder with psychotic features as well as alcohol, cocaine 
and heroin addictions.  He did not follow-up with treatment 
after his release from inpatient hospitalization.

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 
3.303(b), an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, 
in certain circumstances lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection).

The Veteran avers that he has a cognitive deficit as a result 
of head injuries sustained during service that are not 
documented.  Because he was hospitalized for over half of his 
brief period of active service, that being the latter half, 
if there had been residuals of an in-service injury it would 
have been captured in the medical record.  The Veteran did 
not complain of cognitive deficits upon discharge from 
service when he sought compensation for black-outs and he has 
not obtained treatment for cognitive deficits.  Accordingly, 
the Board finds that the evidence does not show a current 
disability nor one during service.  Absent evidence of a 
current disability that is related to the Veteran's period of 
service, service connection must be denied.

Nonservice-connected Pension

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  See 38 U.S.C.A. § 1521.  For the purposes of 
pension benefits, a person shall be considered to be 
permanently and totally disabled if such person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from, (1) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502.

The evidence of record shows that the Veteran served 
seventeen days during a period of war and received an 
honorable discharge because he was unfit for duty and should 
not have been enlisted.  The Veteran has not sought to have 
his discharge changed to a medical discharge, as suggested 
by his representative, and VA is obliged to consider the 
honorable discharge given by the Department of Defense as 
accurate until advised by the service organization 
otherwise.  Because there is no finding that the Veteran was 
released or discharged due to a service-connected 
disability, eligibility for nonservice-connected pension 
benefits is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-430 (1994).

New and Material Evidence

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  The credibility of new evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The only evidence obtained since the 1975 denial of benefits 
is treatment records dated in 2003 when the Veteran required 
treatment for a psychotic disorder.  There is no evidence of 
a current seizure disorder having its origin during service.  
The only reference to a seizure disorder is in a medical 
history provided by the Veteran wherein he indicated that he 
had a seizure disorder as a result of an in-service head 
injury as well as post-service injuries.  Interestingly, the 
Veteran's representative argued in its July 2007 brief that 
the new and material evidence was Court precedent as the 
United States Court of Appeals for Veterans Claims did not 
exist at the time of the 1975 denial.  The representative 
makes no argument nor provides any explanation of why it 
believes caselaw is equivalent to evidence.

Following a complete review of the record, the Board finds 
that the evidence obtained since the time of the August 1975 
rating decision denying service connection for recurrent 
syncope is new but does not relate to an unestablished fact 
necessary to substantiate the claim nor does it raise a 
reasonable possibility of substantiating the claim.  
Specifically, the 2003 treatment records were not previously 
before VA but they do not even remotely suggest that the 
Veteran has a current seizure disorder related to service.  
The history provided by the Veteran and captured in the 
notations of a case manager do not become medical opinion 
simply because they were written by someone in the course of 
medical treatment.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  Additionally, although all pertinent Court precedent 
has been considered and applied in reaching this decision, 
such precedent is not "evidence" and does not, in itself or 
in context of the new evidence received, raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for recurrent syncope.  Consequently, the 
claim is not reopened and remains denied.








ORDER

Service connection for cognitive deficits is denied.

Eligibility for nonservice-connected pension benefits is 
denied.

New and material evidence having not been obtained, service 
connection for recurrent syncope, claimed as seizures, 
remains denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


